Citation Nr: 1755725	
Decision Date: 12/05/17    Archive Date: 12/15/17

DOCKET NO.  14-22 398	)	DATE
	)
	)
364642882
On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for a cervical spine disability, claimed as residuals of neck fracture.

2,  Entitlement to service connection for residuals of a head injury.

3.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.

4.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The Veteran had active service in the United States Marine Corps from September 1973 to January 1976.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2010 rating decision by the Department of Veterans  Affairs (VA) Regional Office (RO) in Seattle, Washington.  Jurisdiction over the Veteran's appeal currently resides with the RO in Detroit, Michigan.

The Veteran and his wife testified before the undersigned Veterans Law Judge (VLJ) by videoconference in July 2017.  A transcript of the hearing has been associated with the claims file.  

The issues of entitlement to service connection for a cervical spine disability and whether new and material evidence has been received to reopen the claim of entitlement to service connection for a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

On July 18, 2017, prior to the promulgation of a decision in the appeal, the Veteran stated during his Board hearing that a withdrawal of the appeal is requested with respect to the issues of entitlement to service connection for residuals of a head injury and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met with respect to the issues of entitlement to service connection for residuals of a head injury and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105 (2012).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran, during his July 2017 hearing, stated his desire to withdraw the issues of entitlement to service connection for residuals of a head injury and whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues and it is dismissed.


ORDER

The appeal is dismissed with respect to the issue of entitlement to service connection for residuals of a head injury.

The appeal is dismissed with respect to the issue of whether new and material evidence has been received to reopen a claim of entitlement to service connection for a bilateral knee disability.


REMAND

With respect to the remaining issues on appeal, the Board initially notes that during his July 2017 hearing, the Veteran described injury to his neck during service.  He specified that this injury occurred during February or March 1974, and that he sought treatment at a military hospital at Millington, Tennessee.  Review of the service treatment records is negative for any records of this treatment.  As hospital records are sometimes not included with the service treatment records, the appropriate entity should be requested to make a search for records pertaining to hospital treatment of the Veteran in a military facility for a neck and back injury during February or March 1974.

The Veteran's July 2017 testimony refers to surgeries in 2001 and 2016.   Records pertaining to these surgeries are not associated with the claims file.  Moreover, the claims file contains statements received from the Veteran in April 1989, indicating that he received treatment at a VA outpatient clinic in Gaylord, Michigan, and at a West Branch, Michigan Hospital.  The Veteran should be afforded the opportunity to fully identify all providers of treatment for his claimed disabilities, and any sufficiently identified records should be sought.

The Board additionally notes that, in January 2001, the Veteran submitted a December 2000 decision by the Social Security Administration (SSA) indicating that the Veteran was entitled to supplemental security insurance for the period from October 1998 to March 2000.  Given the likelihood that records held by SSA might include those pertinent to the disabilities at issue in this appeal, the Board finds that a remand for such records is warranted.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Accordingly, on remand, the AOJ must contact SSA and obtain the Veteran's complete SSA records, including any administrative decision(s) on his application for SSA disability benefits and all underlying medical records.

In light of the above discussion, the Board has concluded that additional development is necessary.  Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request that he identify all VA and non-VA treatment for his claimed neck and back disabilities.  

Obtain any outstanding records of VA treatment.

Contact all sufficiently identified non-VA medical providers and request records pertaining to the Veteran.  

2.  Contact SSA and request a copy of the Veteran's complete SSA disability benefits file, including any administrative decision(s) on the Veteran's application for SSA disability benefits and all of the underlying medical records.  A copy of any response(s) from SSA, to include a negative reply, should be included in the claims file.  All records provided by SSA also should be included in the claims file, to include uploading any disc supplied by SSA to the Veteran's electronic record.

3.  If the AOJ is unable to secure any sufficiently identified records, it must notify the Veteran and (a) identify the specific records VA is unable to obtain; (b) briefly explain the efforts that VA made to obtain those records; (c) describe any further action to be taken by VA with respect to the claims; and (d) notify him that he is ultimately responsible for providing the evidence.  38 U.S.C. §5103A (b)(2) (West 2012); 38 C.F.R. § 3.159 (e)(1) (2017).

4.  Then, after undertaking any additional development that is deemed warranted, readjudicate the claims on appeal, with application of all appropriate laws and regulations, and consideration of any additional information obtained as a result of this remand.   If the decision remains adverse to the Veteran, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an appropriate period of time within which to respond thereto.

The appellant and his representative have the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
G. A. WASIK
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


